Citation Nr: 1126214	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  03-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 2008 for the award of service connection for hemorrhoids.  

2.  Entitlement to an initial compensable evaluation for service-connected hemorrhoids. 

3.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1984 to July 1987.                   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.       

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for hemorrhoids on August 22, 2005. 

2.  The evidence of record indicates that the Veteran has experienced frequent recurrences of his hemorrhoid disorder during the period of appeal.     


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 22, 2005, for the grant of service connection for hemorrhoids, have been met.  38 U.S.C.A. §§ 1131, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2010).

2.  The criteria for a 10 percent rating, for the Veteran's service-connected hemorrhoids, have been met from August 22, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several notification letters dated between May 2007 and November 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed the Veteran of the legal requirements in his appeal, and of the evidence necessary to substantiate his claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA advised the Veteran of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his appeal.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran was provided with notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the RO readjudicated the Veteran's claims in the statements of the case and supplemental statements of the case.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

The VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the RO provided the Veteran with multiple VA compensation examinations.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.  

II.  The Merits to the Veteran's Claims

In a July 2009 rating decision, the RO granted service connection for hemorrhoids.  The RO awarded a noncompensable rating, effective April 23, 2008.  The Veteran appealed that decision to the Board, arguing for a compensable rating, and for an earlier effective date.  The Board will address his claims separately below.  

	Earlier Effective Date

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Mere presence of evidence in the record of the existence of a disability does not establish an intent to seek service connection.  To establish a claim, the Veteran must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra.

In the July 2009 rating decision on appeal, the RO indicated that the Veteran's claim for service connection for hemorrhoids was received in April 2008.  However, the record contains a claim from the Veteran - received on August 22, 2005 - in which the Veteran clearly asserts entitlement to service connection for hemorrhoids.  Moreover, he provided along with that claim private medical evidence demonstrating treatment for that disorder.  Based on this evidence, the Board finds that the Veteran filed a claim for service connection for hemorrhoids years before the assigned effective date.  Hence, entitlement to an earlier effective date for the grant of service connection for hemorrhoids is warranted, effective the date of the August 22, 2005 claim.  

	Compensable Rating

In this decision, the Board will evaluate the medical evidence to determine whether a compensable rating has been warranted at any time during the appeal period, since the Veteran's original claim for service connection in August 2005.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

Hemorrhoid disorders are rated under Diagnostic Code (DC) 7336 of 38 C.F.R. § 4.114.  A noncompensable rating is warranted for mild to moderate symptoms.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  And a 20 percent rating is warranted where the evidence indicates persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.  

The relevant evidence dated since August 2005 consists of VA treatment records, private treatment records, VA compensation examination reports dated in March 2009 and March 2011, and statements from the Veteran.  

VA treatment records dated from August 2005 are negative for symptoms related to the Veteran's hemorrhoids.  

Private records dated in June 2006 indicate an external "somewhat protrudent" hemorrhoid for which the physician recommended use of fiber and cream.  In these records the Veteran indicated bleeding "off and on[.]"  A private record dated on July 23, 2007 indicates pain and rectal bleeding.  A record dated on July 24, 2007 states, "internal, non bleeding, medium hemorrhoids were found."  This record indicated that the Veteran would undergo surgery for his disorder.  

The March 2009 VA examiner indicated that, prior to his claim, the Veteran underwent hemorrhoidectomy for external hemorrhoids in 2004.  The examiner indicated that private records dated in 2007 revealed a "mild amount of internal hemorrhoids."  But the examiner indicated that the Veteran nevertheless underwent internal hemorrhoidectomy in 2007 as well.  The examiner indicated that the Veteran stated that he was experiencing no residuals.  The examiner indicated that the Veteran did not complain of "anything related to rectum like fecal leakage, pain, or bleeding[.]"  The examiner stated that because the Veteran had no complaints, he did not perform a rectal examination.  

The March 2011 VA examiner indicated review of the claims file.  He noted the Veteran's complaints of having a painful rectum, anal itching, and bloody stools.  The examiner indicated surgical treatment in 2008 and 2009.  The examiner indicated that the Veteran uses cream and stool softeners for treatment.  The examiner indicated no current bleeding, rectal prolapse, anal infection, proctitis, fistula in ano, fecal leakage, anemia, fissures, or neoplasms.  The examiner indicated very tight and normal sphincter tone.  He noted a 1 cm size noninflamed, non-thrombosed external hemorrhoid, and noted no internal hemorrhoids.  The examiner indicated no effects on daily activities or usual occupation.    

The Board has also reviewed statements submitted into the record by the Veteran since August 2005.  In a statement received in April 2008, the Veteran stated that partly due to his hemorrhoid disorder he "could no longer walk erect, and had an impaired gait movement."  He also stated that his hemorrhoids "continued to get larger until I had surgeries."  In a statement received in January 2011, he described frequent discharge in his underwear, sporadic rectum aches, swelling and pressure in his rectum, and itchy rectum drainage.  He indicated that he experienced his symptoms 3 to 4 times per week.  He also indicated that other people noted an unpleasant odor associated with this problem.  He indicated moreover that pain associated with going to the bathroom necessitated rest in the bathroom.  

A layperson is not competent to prove matters requiring medical knowledge, such as etiology of a condition or nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, lay testimony can be considered competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this matter, the manifestations of the Veteran's hemorrhoid disorder constitute observable symptoms.  He is competent to testify regarding itchiness, pain, and swelling, what he may smell, or what he sees, such as blood or discharge.  As such, the Veteran's statements are of probative value here in determining the appropriate rating for his disorder.  

As indicated, a noncompensable rating is authorized for mild to moderate symptoms.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  Based on the evidence, the Board finds a 10 percent rating warranted for the hemorrhoid disorder, even though the March 2009 and March 2011 VA reports indicate mild symptoms.  It may have been true that, at the time of these exams, the Veteran experienced little discomfort.  But the evidence demonstrates that, over the course of the period of appeal, the Veteran has experienced frequent recurrences.  His lay statements indicate such.  Moreover, VA and private medical records evidence several hemorrhoidectomies during the period of appeal - in 2004, 2007, 2008, and again in 2009.  This strongly suggests that the Veteran's hemorrhoids have been more than merely mild or moderate.  

A disability rating of 20 percent is unwarranted here, however.  No evidence of record indicates that the Veteran is anemic, or that he experiences fissures associated with his disorder.  Though he may experience some bleeding "off and on" (as he indicated during private treatment), these more severe symptoms have not been present.  The Board particularly notes the findings in the VA reports in making this assessment.  38 C.F.R. § 4.114, DC 7336.  

Finally, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  The record does not reveal that the schedular criteria are inadequate to address the current level of disability.  As indicated, a higher schedular rating would be appropriate here if more severe symptoms were noted.  


ORDER

1.  Entitlement to an effective date of August 22, 2005, for the grant of service connection for hemorrhoids, is granted.  

2.  From August 22, 2005, entitlement to 10 percent rating, for service-connected hemorrhoids, is granted, subject to regulations governing the payment of monetary awards.     


REMAND

A VA compensation examination is warranted into the Veteran's service connection claim for a psychiatric disorder to include PTSD.  

The Board initially denied this claim in July 2005.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court remanded this issue to the Board in July 2007, pursuant to a joint motion filed by the parties to this matter in June 2007.  Following an additional review of this matter, the Board remanded the issue to the RO in December 2007.  

In that remand, the Board requested additional development with regard to stressors that may have caused the Veteran's claimed PTSD.  The Board requested that, in the event the claimed stressors were provided and verified, the Veteran should undergo a VA compensation examination to determine whether he in fact has PTSD, and if so, whether the disorder relates to the stressor(s).  

In a statement received in August 2009, the Veteran provided his claimed stressors.  He indicated that, "[a]fter working for sixteen days on field duty without adequate hygiene and unfiltered water, defending the Berlin Wall in West Germany, I [incurred] a disabling immune weakness and debilitating stress disorder."  He proceeded to state that disruptive behavior and depression developed in service due to discipline administered to him for tardiness (Article 15).  He then indicated that his performance deteriorated "following the 1986 West Germany field exercise." 

In a September 2010 memorandum, the RO stated that the Veteran's stressor statement was of insufficient detail to warrant submission to the Joint Service Records Research Center (JSRRC) for verification of claimed stressors.  

In sum, the Veteran provided a stressor statement but the RO found the statement insufficient to warrant further development.  

A portion of his stressor statement has been verified in the record, however.   Although certain portions of the Veteran's August 2009 stressor statement have not been verified, and may not be sufficiently detailed to warrant referral to JSRRC, service personnel records do indicate service in Germany in the mid 1980s.  As such, his claimed stressor - "defending the Berlin Wall in West Germany" - has been verified.  The Veteran should be provided with a VA compensation examination, therefore.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination with a psychiatrist to determine the etiology, nature, and severity of any psychiatric disorder he may have.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The examiner should then provide an opinion as to what psychiatric disorder(s) the Veteran may have.  

3.  If the examiner finds the Veteran with a current psychiatric disorder, such as PTSD, the examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service - in particular his service in Germany in the 1980s - relates to his psychiatric disorder.  Any conclusion reached should be supported by a rationale.

4.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


